              Case 2:20-cv-00282-JCC Document 53 Filed 11/17/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    IN RE:                                             CASE NO. C20-0282-JCC
      WYZE DATA INCIDENT LITIGATION
10
                                                         MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiffs’ motion for reconsideration and
18   Defendant’s response (Dkt. Nos. 50, 52). Plaintiff’s motion does not show that the Court
19   committed manifest error. Accordingly, the motion (Dkt. No. 50) is DENIED.
20          DATED this 17th day of November 2020.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Paula McNabb
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 1
